*999that actual or constructive notice of the dangerous lead condition may be imputed to defendants because defendants were aware of chipping and peeling paint; defendants are both real estate brokers and landlords of other properties; defendant Paramjeet K. Malik is a registered nurse; and, before purchasing the subject property, she received mortgage documents for another property that referred to Federal lead based paint regulations (see, Smith v Saget, 258 AD2d 641, 641-642; Leeper v Brady & Burgess Mgt. Corp., 254 AD2d 695; Andrade v Wong, 251 AD2d 609, 609-610; Lanthier v Feroleto, 237 AD2d 877, 877-878). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.